DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended. Claims 4, 6-9, 11-14 and 24-25 is cancelled. Claims 1-3, 5, 10, 15-23 and 26-30 are presented for examination. 

Examiner’ Remark 
Claim 15-23 and 26-30 were previously allowed. Claim 8 was   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 1 incorporated all the limitations of claim 8 and after the updated search and consideration claim 1 is allowable. 

Allowable Subject Matter

Claims 1-3, 5, 10, 15-23 and 26-30 are allowed.

Following are the reasons for allowance: 
Cited prior art of Willy  ( US Provisional 62320869) and further in view of Bailey ( US Pub: 20110219055)  and further in view of Wassem ( How to Customize Permalinks in WordPress)  or any combination of prior art  searched or made in record fails to teach claim 15 and 20  as a whole specifically including “at a first time: provide a user interface presentation for a human user to interact with a network-accessible agent through an exchange of electronic messages over a computer network, the exchange of electronic messages forming a dialog between the human user and the network-accessible agent; identify a first version of the network-accessible agent that conducts the dialog; receive multiple 

With the above configuration, it allows the system to retain older versions of the bookmark user has created even when the system determines the new version does exist and that is based on the reconsideration of multiple messages user and system has exchanged; given the bookmark is user created messages and it includes bot response as a part of the bookmark multiple messages, makes it a user friendly system as is novel since the references found includes the concept of saving the bookmark as user messages and bookmarks can be retrieved. Wassem teaches that the bookmark can be edited and the new 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674